                                                                                 10/3/2019


                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                               HELENA DIVISION



 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                 No. CV-16-114-H-SEH
                           Plaintiff,

 vs.                                             ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                           Defendant.




       The Court conducted a final pretrial conference on October 3, 2019. The

Court issued final rulings on admissibility of Plaintiff and Defendant's "Will

Offer" exhibits,
       ORDERED:


       I.       Admission at trial of the following exhibits, designated as "Will

Offer" by Defendant: 543,564,566,589,596,609,618,619,620, and 629 is

DENIED for one or more of the reasons stated as objections to the particular

exhibit in the Joint Proposed Final Pretrial Order. 1


       2.       Admission at trial of the following exhibits, designated as "Will

Offer" by Plaintiff: 14, 15, 16, and 17, is DENIED for one or more of the reasons

stated as objections to the particular exhibit in the Joint Proposed Final Pretrial

Order. 2


       3.       Determination of admissibility at trial of the exhibits designated as

"Will Offer" by Defendant: 541, 553, 570, 592, 597, 598, 599, 630, 644, 645, 646,

647, and 648, is RESERVED unless and until offered for admission at trial.

      DATED this..3._~ay of October, 2019.


                                                  ~~0-4,t~
                                                  United States District Judge



       1
           Doc. 182.
       2
           Doc. 182.

                                            -2-
